Citation Nr: 1223407	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to June 1986.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions dated in January 2007 and in September 2007.  The January 2007 rating decision, issued by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA), denied the Veteran's claim for service connection for bipolar disorder.  The September 2007 rating decision issued by the Milwaukee, Wisconsin RO denied his claim for service connection for an impulse control disorder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Jurisdiction over this matter was transferred to the Milwaukee, Wisconsin RO in February 2007 and to the Columbia, South Carolina RO in approximately November 2008.

The Veteran withdrew his request for a hearing in September 2009.

The Board notes that a January 2007 rating decision cited above denied the Veteran's claim for service connection for bipolar disorder.  However, additional evidence including updated VA treatment records were received within one year of the January 2007 rating decision; this claim was not readjudicated by the RO.  The January 2007 rating decision is therefore not final and the Veteran's claim for service connection for an acquired psychiatric disorder has been pending since that time.  See 38 C.F.R. § 3.156(b) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

The claims file reflects that evidence remains outstanding and that the Veteran has not received an adequate examination.

An August 2007 VA examiner opined that the Veteran's diagnosed impulse control disorder more likely than not began prior to service and that such a disorder was less likely than not related to his service.  However, this examination is not adequate for effective appellate review, because it is not explained. 

In addition, the examiner's opinion regarding whether the Veteran's impulse control disorder preexisted service was not stated to the degree of certainty required to evaluate the claim under applicable law - that is, whether the Veteran's disorder "clearly and unmistakably" pre-existed his military service and whether there is . clear and unmistakable evidence indicating that this disorder was not aggravated by service.  A new VA examination is therefore required.

In December 2010, the Veteran submitted a completed authorization form to allow VA to obtain his treatment records from the VA Medical Center (VAMC) in Charleston, including records from February 2010.  Treatment records dated through July 2009 from this facility are located in the claims file.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain the Veteran's updated VA treatment records, including records from the Charleston VA Medical Center, as identified by the Veteran in his December 2010 authorization form.  Treatment records from this facility dated through July 2009 are located in the claims file.

All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must be documented in the claims file and the Veteran must be so informed.

3.  Following the completion of the development listed above, the RO/AMC must afford the Veteran a VA psychiatric examination to determine the nature and etiology of the Veteran's claimed disability.  The examiner must review the claims folder and note such review in the examination report.  The examination must include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner must furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record, and within a reasonable degree of medical certainty, does the Veteran have an acquired psychiatric disorder?  If so, please specify the diagnosis.  The examiner must identify all such disorders that have been present at any time since July 2006.

(b)  Based on a review of the entire record evidence, can it be concluded by CLEAR AND UNMISTAKABLE EVIDENCE (I.E., BOTH CLEAR AND UNDEBATEABLE) that the Veteran had an acquired psychiatric disorder which existed prior to his entrance into service in July 1982?  If so, state (if possible) the approximate date of onset of any such injury, defect, or disorder?  The examiner must specifically comment on the opinion of the August 2007 examiner that the Veteran's impulse control disorder preexisted his service.

(c)  If any such acquired psychiatric disorder preexisted his period of active duty service, can it be concluded BOTH CLEARLY AND UNDEBATEABLY that the disorder DID NOT worsen during such service; or was the worsening an increase in severity that represented the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition).

(d)  If the examiner determines that the claimed acquired psychiatric disorder DID NOT preexist the Veteran's service, did the disability have its onset during the Veteran's period of active duty service from July 1982 to June 1986; or, was such disorder caused by any incident or event that occurred during his period of service?  The examiner must specifically comment on the June 1985 diagnosis of an affective disorder.

(e) If psychosis is diagnosed, the examiner must determine whether it manifested to a compensable degree within one year of service discharge (i.e. June 1987).

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must provide an explanation for doing so.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; THE RESULTS OF CLINICAL TESTING; WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; AND THE CONCLUSIONS REACHED. THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND RELIANCE UPON THE EXAMINER'S EXPERTISE IS NOT SUFFICIENT UNDER THE LAW FOR A FINDING THAT THE EXAMINATION IS SUFFICIENT. 

3.  The RO/AMC must review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any claim on appeal remains denied, the RO/AMC must issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


